Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a continuation of U.S. application 17/032,023 (filed on 09/25/2020) which is a continuation of PCT/US2019/023926 (filed on 03/25/2019) which claims the benefit of provisional applications 62/662,022 (filed on 04/24/2018) and 62/648,268 (filed on 03/26/2018).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.
Non-patent literature document Cite No. 001 was not considered on the IDS filed on 03/02/2022. The document was not considered because the co-pending application number (202117515958) is not an application number recognized by the USPTO (i.e., application numbers are identified using eight digits). Non-patent literature document (WSGR Docket No. 51024-733.301) electronically filed on Nov. 1, 2021 is not labeled or identified by the co-pending application number.

Drawings
The drawings (Fig. 1, 2A, and Fig. 3) are objected to for being pixelated and are not suitable for publication purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings (Fig. 5) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate to two distinct compounds/structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of terms, e.g., “Illumina” found in paragraph [00106], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim relates to a method for nucleic acid sequence identification using reaction mixtures comprising labels and using signals detected from a detection area; however, because the detection step does not recite any labels, it is unclear if the signals being detected are indicative of the labels or if there is a missing step or component that is needed for the signals to be detected. Note, claims 2-20 are rendered indefinite for the same reason due to their dependency to claim 1.
	Additionally, steps (b) and (c) of claim 1 are not limited to being performed while the plurality of nucleic acid molecules are immobilized at a detection area and step (a) may be performed at any time during the method.
	Regarding claim 1, step (d) of the claim recites using “signals detected from said detection area”, however, the claim does not require an active method step of “detecting signals from the detection area”. Additionally, “signals detected” lacks proper antecedent basis. The claim is rendered incomplete because step (d) requires and relies on an element that the claim does not require. Note, claims 5-20 are rendered indefinite for the same reasons due to their dependency to claim 1. Amending the claim to require the elements of claim 2 may aid in overcoming this rejection.
	Regarding claim 1, the claim is intended to incorporate nucleotides into the plurality of nucleic acid molecules immobilized, which have homology with a template nucleic acid. The claim is rendered incomplete because the template nucleic acid is not required (i.e., how is a sequence to be determined and/or nucleotides incorporated without a template?).
	Additionally, the claim recites “to identify one or more nucleic acids bases of said plurality of nucleic acid molecules”. It is unclear as the incorporated bases do not identify one or more nucleic acid bases of the original plurality nucleic acid molecules. Note, claims 2-20 are rendered indefinite for the same reasons due to their dependency to claim 1.
	Regarding claim 2, the claim relates to the method of claim 1 further comprising a detection step of detecting the signals; however, because the detection step does not recite any labels, it is unclear if the signals being detected are indicative of the labels or if there is a missing step or component that is needed for the signals to be detected. Note, claims 3 and 4 are rendered indefinite for the same reason due to their dependency to claim 2.
	Regarding claim 10, the claim describes an outcome or property of the steps of claim 1, but no additional elements or steps. It is unclear what, if any, additional elements or steps are required in order to produce the recited outcome/property.
	Regarding claim 15, the claim describes the plurality of nucleic acid molecules are immobilized via a plurality of primers. The claim is incomplete because it lacks an element that allows for the incorporation of bases into the plurality of nucleic acid molecules. Note, claim 17 is rendered incomplete for the same reason due to its dependency to claim 15.
	Regarding claim 17, the claim recites “wherein said planar substrate…”; however, claim 15 does not recite a planar substrate. Applicant is encouraged to amend claim 17 to depend from claim 16 or amend claim 15 to obviate the rejection.
	Regarding claim 19, the claim describes labeled nucleotides of the first reaction mixture being detectable at a substantially same frequency. It is unclear what is encompassed by “substantially”. For example, are the labels or detection limited in a certain way to achieve this limitation?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigatti (US 20130281306 A1).
The rejection of claim 10 is further evidenced by Kawabe (JP 2012090546 A).
Regarding claim 1, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated via sequencing by synthesis. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) can be repeated at least once prior to introducing a second reagent (reagent A), e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagents A and B comprise a label on at least one of the monomers present in each reagent. See paragraph [0109].
Note, for clarity purposes, the first sequencing reagent (reagent A) and second sequencing reagent (reagent B) are being interpreted as the first reaction mixture and second reaction mixture, respectively.
Rigatti teaches reagent A can comprise monomers A, C and G and reagent B can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent B is provided after providing reagent A where sequence information of the target nucleic acid is obtained. See paragraph [0109].
Regarding claim 2, as discussed above, Rigatti teaches detecting signals produced by one or more labels and reagent B is introduced to the target nucleic acid after introducing reagent A where sequence information of the target is obtained. See paragraphs [0065] and [0109].
	Regarding claims 3 and 4, Rigatti teaches a cycle can include several steps such as the delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches detecting labels prior to and/or after introducing reagent B.
	Regarding claim 7, Rigatti teaches reagent B comprises at least one monomer comprising a label. See paragraph [0109]. Therefore, the teaching encompasses reagent B having at least one unlabeled monomer, e.g., when a total of two or three monomers are included in reagent B and one monomer of the total is labeled, the remaining monomers are unlabeled.
	Regarding claim 9, Rigatti teaches at least one of the monomers present in reagent B includes a label. See paragraph [0109].
	Regarding claim 10, evidenced by Kawabe, the incorporation rate of nucleotides having no label group by the nucleic acid polymerase should be higher than the incorporation rate of nucleotides having a label group. For example, the incorporation rate of a nucleotide having a fluorescent label group into a nucleic acid polymerase is 2 or 3 bases in 10 minutes, whereas the uptake rate by a nucleic acid polymerase such as a nucleotide having no fluorescent label group may reach 60k to 90k times. See text within “Nucleic acid synthesis system for purification” section, page 5 of translated copy. Rigatti teaches at least one monomer of reagents A and B are labeled. See paragraph [0109]. Therefore, the reference encompasses two or three monomers of reagent A having labels and one monomer of reagent B having a label. Supported by Kawabe, the incorporation rate of the reagent B comprising one labeled monomer is suggested to be higher than the incorporation rate of reagent A comprising at least two labeled monomers.
	Regarding claim 11, Rigatti teaches the reagents can lack at least one, two or three types of monomers that can base-pair with at least one type of nucleotide in a target nucleic acid. See paragraph [0169]. When reagent A lacks three types of monomers, only one type of monomer will be present.
	Regarding claims 12 and 13, as previously discussed, Rigatti teaches reagent A can contain A, C and G whereas reagent B can contain A, C and T. See paragraph [0170]. Reagent A comprises at least two different monomers and a third monomer (G) present that differs from the other two. Similarly, reagent B comprises at least two different monomers and a fourth monomer (T) present that differs from the other two.
	Regarding claim 14, Rigatti teaches providing reagent A to the target in the presence of a polymerase. See paragraph [0109].
	Regarding claims 15 and 16, Rigatti teaches primers are immobilized to the surface of beads to facilitate amplification and beads comprising polynucleotides can be adapted to be immobilized to a planar substrate for sequencing. See paragraphs [0227] and [0228].
	Regarding claim 17, Rigatti teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead can comprise a different template.
	Regarding claim 18, Rigatti teaches fluorescent labels, which produce optical signals. See paragraphs [0190] and [0199].
	Regarding claim 19, Rigatti teaches two or more monomers present in a reagent can comprise the same label. See paragraph [0242]. Monomers comprising the same fluorescent label are detectable at substantially the same frequency.
	Regarding claim 20, Rigatti teaches subsequent to delivering reagent A and prior to delivering reagent B, washing away unreacted reagents. See paragraph [0153]. The reference teaches washing away as encompassing using a washing buffer or solution.

	Claim(s) 1-4, 7, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigatti (US 20130281306 A1).
The rejection of claim 10 is further evidenced by Kawabe (JP 2012090546 A).
Note, the following claims are rejected over Rigatti in a different manner.
Regarding claim 1, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Regarding claim 2, as discussed above, Rigatti teaches detecting signals produced by one or more labels and reagent A’ is introduced to the target nucleic acid mixture after introducing reagent B where sequence information of the target is obtained. See paragraphs [0065] and [0108].
	Regarding claims 3 and 4, Rigatti teaches a cycle can include several steps such as the delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches detecting labels prior to and/or after introducing reagent A’.
	Regarding claims 7 and 8, Rigatti teaches reagent A’ comprises unlabeled monomers. See paragraph [0108].
	Regarding claim 10, evidenced by Kawabe, the incorporation rate of nucleotides having no label group by the nucleic acid polymerase should be higher than the incorporation rate of nucleotides having a label group. For example, the incorporation rate of a nucleotide having a fluorescent label group into a nucleic acid polymerase is 2 or 3 bases in 10 minutes, whereas the uptake rate by a nucleic acid polymerase such as a nucleotide having no fluorescent label group may reach 60k to 90k times. See text within “Nucleic acid synthesis system for purification” section, page 5 of translated copy. Rigatti teaches reagent B comprises at least one label and reagent A’ comprises unlabeled monomers. See paragraph [0108]. Supported by Kawabe, the incorporation rate of the reagent A’ comprising no labeled monomers is suggested to be higher than the incorporation rate of reagent B comprising at least one labeled monomers.
	Regarding claim 11, Rigatti teaches the reagents can lack at least one, two or three types of monomers that can base-pair with at least one type of nucleotide in a target nucleic acid. See paragraph [0169]. When reagent B lacks three types of monomers, only one type of monomer will be present.
	Regarding claims 12 and 13, as previously discussed, Rigatti teaches reagent B can contain A, C and G whereas reagent A’ can contain A, C and T. See paragraph [0170]. Reagent B comprises at least two different monomers and a third monomer (G) present that differs from the other two. Similarly, reagent A’ comprises at least two different monomers and a fourth monomer (T) present that differs from the other two.
	Regarding claim 14, Rigatti teaches providing reagent A’ to the target in the presence of a polymerase. See paragraph [0108].
	Regarding claims 15 and 16, Rigatti teaches primers are immobilized to the surface of beads to facilitate amplification and beads comprising polynucleotides can be adapted to be immobilized to a planar substrate for sequencing. See paragraphs [0227] and [0228].
	Regarding claim 17, Rigatti teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead comprises a different template.
	Regarding claim 18, Rigatti teaches fluorescent labels, which produce optical signals. See paragraphs [0190] and [0199].
	Regarding claim 19, Rigatti teaches two or more monomers present in a reagent can comprise the same label. See paragraph [0242]. Monomers comprising the same fluorescent label are detectable at substantially the same frequency.
	Regarding claim 20, Rigatti teaches delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. Rigatti further teaches subsequent to delivering the first reagent (reagent B) and prior to delivering the second reagent (reagent A’), washing away unreacted reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches performing a washing step prior to introducing reagent A’. The reference teaches washing away as encompassing using a washing buffer or solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigatti (US 20130281306 A1) in view of Quake (US 20020025529 A1).
Regarding claims 5 and 6, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagents A and B comprise a label on at least one of the monomers present in each reagent. See paragraph [0109].
Note, for clarity the first sequencing reagent (reagent A) and second sequencing reagent (reagent B) are being interpreted as the first reaction mixture and second reaction mixture, respectively.
Rigatti teaches reagent A can comprise monomers A, C and G and reagent B can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent B is provided after providing reagent A where sequence information of the target nucleic acid is obtained. See paragraph [0109].
Rigatti’s teaching of reagents A and B comprise a label on at least one of the monomers present in each reagent, see previously cited text, encompasses reagent A comprising labeled and unlabeled nucleotides when only one monomer is labeled.
Rigatti teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead comprises a different template.
Rigatti falls silent to teach the reagent of labeled and unlabeled nucleotides are of the same base type where less than or equal to 5% of nucleotides in reagent A are labeled.
Quake teaches methods for analyzing polynucleotide sequences where a combination of labeled and non-labeled nucleotides can be used, e.g., for fluorescently labeled nucleotides, the percentage of labeled nucleotides can be less than 5% of the total labeled and unlabeled nucleotides for each type of the nucleotides. See paragraph [0179].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Rigatti with the teaching of Quake to label less than 5% of the monomers in reagent A. One would be motivated to perform the suggested modification, as suggested by Quake, because there are multiple copies of each template molecule immobilized on a substrate, a small percentage of labeled nucleotides is sufficient for detection. See paragraph [0179]. The suggested modification possesses a reasonable expectancy of success, as previous discussed, Rigatti demonstrates an interest in obtaining multiple copies of template molecules immobilized on a substrate.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigatti (US 20130281306 A1) in view of Quake (US 20020025529 A1).
Note, the following claims are rejected over Rigatti in a different manner.
Regarding claims 5 and 6, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti’s teaching of reagent B comprising a label on at least one of the monomers present in the reagent, see previously cited text, encompasses reagent B comprising labeled and unlabeled nucleotides when only one monomer is labeled.
Rigatti teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead comprises a different template.
Rigatti falls silent to teach the reagent of labeled and unlabeled nucleotides are of the same base type where less than or equal to 5% of nucleotides in reagent B are labeled.
Quake teaches methods for analyzing polynucleotide sequences where a combination of labeled and non-labeled nucleotides can be used, e.g., for fluorescently labeled nucleotides, the percentage of labeled nucleotides can be less than 5% of the total labeled and unlabeled nucleotides for each type of the nucleotides. See paragraph [0179].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Rigatti with the teaching of Quake to label less than 5% of the monomers in reagent B. One would be motivated to perform the suggested modification as suggested by Quake, because there are multiple copies of each template molecule immobilized on a substrate, a small percentage of labeled nucleotides is sufficient for detection. See paragraph [0179]. The suggested modification possesses a reasonable expectancy of success, as previous discussed, Rigatti reserves an interest in obtaining multiple copies of template molecules immobilized on a substrate.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10, 12, 13, 18 and 19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 170-189 of co-pending Application No. 17/032,023.
Claims 170-189 of ‘023 are encompasses by claims 1, 2, 9, 10, 12, 13, 18 and 19 of the instant application
	This is a provisional non-statutory double patenting rejection.

Claims 3-8, 11, 14-17 and 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 170-189 of co-pending Application No. 17/032,023 in view of Rigatti (US 20130281306 A1) and Quake (US 20020025529 A1).
The co-pending application ‘023 falls silent to recite the limitations of claims 3-8, 11, 14-17 and 20 of the instant application.
Regarding claims 3 and 4, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches a cycle can include several steps such as the delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. See paragraph [0153].
	Regarding claims 5 and 6, Quake teaches methods for analyzing polynucleotide sequences where a combination of labeled and non-labeled nucleotides can be used, e.g., for fluorescently labeled nucleotides, the percentage of labeled nucleotides can be less than 5% of the total labeled and unlabeled nucleotides for each type of the nucleotides. See paragraph [0179].
Regarding claims 7 and 8, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches reagents comprise unlabeled monomers. See paragraph [0108].
Regarding claim 11, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches the reagents can lack at least one, two or three types of monomers that can base-pair with at least one type of nucleotide in a target nucleic acid. See paragraph [0169]. When reagent B lacks three types of monomers, only one type of monomer will be present.
Regarding claim 14, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches providing reagent A’ to the target in the presence of a polymerase. See paragraph [0108].
Regarding claims 15 and 16, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches primers are immobilized to the surface of beads to facilitate amplification and beads comprising polynucleotides can be adapted to be immobilized to a planar substrate for sequencing. See paragraphs [0227] and [0228].
	Regarding claim 17, Rigatti further teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead comprises a different template.
Regarding claim 20, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. Rigatti further teaches subsequent to delivering the first reagent (reagent B) and prior to delivering the second reagent (reagent A’), washing away unreacted reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches performing a washing step prior to introducing reagent A’. The reference teaches washing away as encompassing using a washing buffer or solution.
	It would have been prima facie obvious to one of ordinary skill in the art to have modified the method of ‘023 with the teachings of Rigatti or Quake to meet the limitations not taught by ‘023. One would be motivated to make the suggested modification to sufficiently identify nucleic acid sequences using the incorporation of labeled and unlabeled nucleotides.
This is a provisional non-statutory double patenting rejection.

Claims 1, 2 and 9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 77, 79-99 and 101-110 of Application No. 16/683,841 allowed on 01/20/2022 as issued patent 11,326,207.
Claims 77, 79-99 and 101-110 of ‘841 are encompasses by claims 1, 2 and 9 of the instant application

Claims 3-8, and 10-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 77, 79-99 and 101-110 of Application No. 16/683,841 allowed on 01/20/2022 as issued patent 11,326,207 in view of Rigatti (US 20130281306 A1) and/or Quake (US 20020025529 A1).
The application ‘841 falls silent to recite the limitations of claims 3-8, and 10-20 of the instant application.
The rejection of claim 10 is further evidenced by Kawabe (JP 2012090546 A).
Regarding claims 3 and 4, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches a cycle can include several steps such as the delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches detecting labels prior to and/or after introducing reagent A’.
	Regarding claims 5 and 6, Quake teaches methods for analyzing polynucleotide sequences where a combination of labeled and non-labeled nucleotides can be used, e.g., for fluorescently labeled nucleotides, the percentage of labeled nucleotides can be less than 5% of the total labeled and unlabeled nucleotides for each type of the nucleotides. See paragraph [0179].
Regarding claims 7 and 8, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches reagent A’ comprises unlabeled monomers. See paragraph [0108].
Regarding claim 10, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Evidenced by Kawabe, the incorporation rate of nucleotides having no label group by the nucleic acid polymerase should be higher than the incorporation rate of nucleotides having a label group. For example, the incorporation rate of a nucleotide having a fluorescent label group into a nucleic acid polymerase is 2 or 3 bases in 10 minutes, whereas the uptake rate by a nucleic acid polymerase such as a nucleotide having no fluorescent label group may reach 60k to 90k times. See text within “Nucleic acid synthesis system for purification” section, page 5 of translated copy. Rigatti teaches reagent B comprises at least one label and reagent A’ comprises unlabeled monomers. See paragraph [0108]. Supported by Kawabe, the incorporation rate of the reagent A’ comprising no labeled monomers is suggested to be higher than the incorporation rate of reagent B comprising at least one labeled monomers.
Regarding claim 11, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches the reagents can lack at least one, two or three types of monomers that can base-pair with at least one type of nucleotide in a target nucleic acid. See paragraph [0169]. When reagent B lacks three types of monomers, only one type of monomer will be present.
Regarding claims 12 and 13, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
As previously discussed, Rigatti teaches reagent B can contain A, C and G whereas reagent A’ can contain A, C and T. See paragraph [0170]. Reagent B comprises at least two different monomers and a third monomer (G) present that differs from the other two. Similarly, reagent A’ comprises at least two different monomers and a fourth monomer (T) present that differs from the other two.
Regarding claim 14, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches providing reagent A’ to the target in the presence of a polymerase. See paragraph [0108].
Regarding claims 15 and 16, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches primers are immobilized to the surface of beads to facilitate amplification and beads comprising polynucleotides can be adapted to be immobilized to a planar substrate for sequencing. See paragraphs [0227] and [0228].
	Regarding claim 17, Rigatti teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead comprises a different template.
Regarding claim 18, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches fluorescent labels, which produce optical signals. See paragraphs [0190] and [0199].
Regarding claim 19, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches two or more monomers present in a reagent can comprise the same label. See paragraph [0242]. Monomers comprising the same fluorescent label are detectable at substantially the same frequency.
Regarding claim 20, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. Rigatti further teaches subsequent to delivering the first reagent (reagent B) and prior to delivering the second reagent (reagent A’), washing away unreacted reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches performing a washing step prior to introducing reagent A’. The reference teaches washing away as encompassing using a washing buffer or solution.
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method of ‘023 with the teachings of Rigatti or Quake to meet the limitations not taught by ‘023. One would be motivated to make the suggested modification to sufficiently identify nucleic acid sequences using the incorporation of labeled and unlabeled nucleotides.
This is a non-statutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 7, 23-27, 29-32, 35-40, 46 and 53 of co-pending Application No. 16/358,185.
Claims 1 and 29 of ‘185 are encompasses by claim 1.
This is a provisional non-statutory double patenting rejection.

Claims 2-8 and 10-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 7, 23-27, 29-32, 35-40, 46 and 53 of co-pending Application No. 16/358,185 in view of Rigatti (US 20130281306 A1) and/or Quake (US 20020025529 A1).
The co-pending application ‘185 falls silent to recite the limitations of claims 2-8, and 10-20 of the instant application.
The rejection of claim 10 is further evidenced by Kawabe (JP 2012090546 A).
Regarding claim 2, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
As discussed above, Rigatti teaches detecting signals produced by one or more labels and reagent A’ is introduced to the target nucleic acid mixture after introducing reagent B where sequence information of the target is obtained. See paragraphs [0065] and [0108].
Regarding claims 3 and 4, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches a cycle can include several steps such as the delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches detecting labels prior to and/or after introducing reagent A’.
	Regarding claims 5 and 6, Quake teaches methods for analyzing polynucleotide sequences where a combination of labeled and non-labeled nucleotides can be used, e.g., for fluorescently labeled nucleotides, the percentage of labeled nucleotides can be less than 5% of the total labeled and unlabeled nucleotides for each type of the nucleotides. See paragraph [0179].
Regarding claims 7 and 8, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches reagent A’ comprises unlabeled monomers. See paragraph [0108].
Regarding claim 10, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Evidenced by Kawabe, the incorporation rate of nucleotides having no label group by the nucleic acid polymerase should be higher than the incorporation rate of nucleotides having a label group. For example, the incorporation rate of a nucleotide having a fluorescent label group into a nucleic acid polymerase is 2 or 3 bases in 10 minutes, whereas the uptake rate by a nucleic acid polymerase such as a nucleotide having no fluorescent label group may reach 60k to 90k times. See text within “Nucleic acid synthesis system for purification” section, page 5 of translated copy. Rigatti teaches reagent B comprises at least one label and reagent A’ comprises unlabeled monomers. See paragraph [0108]. Supported by Kawabe, the incorporation rate of the reagent A’ comprising no labeled monomers is suggested to be higher than the incorporation rate of reagent B comprising at least one labeled monomers.
Regarding claim 11, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches the reagents can lack at least one, two or three types of monomers that can base-pair with at least one type of nucleotide in a target nucleic acid. See paragraph [0169]. When reagent B lacks three types of monomers, only one type of monomer will be present.
Regarding claims 12 and 13, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
As previously discussed, Rigatti teaches reagent B can contain A, C and G whereas reagent A’ can contain A, C and T. See paragraph [0170]. Reagent B comprises at least two different monomers and a third monomer (G) present that differs from the other two. Similarly, reagent A’ comprises at least two different monomers and a fourth monomer (T) present that differs from the other two.
Regarding claim 14, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches providing reagent A’ to the target in the presence of a polymerase. See paragraph [0108].
Regarding claims 15 and 16, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches primers are immobilized to the surface of beads to facilitate amplification and beads comprising polynucleotides can be adapted to be immobilized to a planar substrate for sequencing. See paragraphs [0227] and [0228].
	Regarding claim 17, Rigatti teaches cluster arrays of nucleic acid colonies can be prepared using various techniques, e.g., clonally clustered amplicons of target nucleic acids can be generated by in situ PCR colonies. See paragraphs [0225] and [0226]. Further, Rigatti teaches beads comprising immobilized primers can be used to amplify a template library, where each clonally amplified bead bears products corresponding to amplification of a single molecule from the template library. See paragraph [0227]. Therefore, each bead comprises a different template.
Regarding claim 18, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches fluorescent labels, which produce optical signals. See paragraphs [0190] and [0199].
Regarding claim 19, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches two or more monomers present in a reagent can comprise the same label. See paragraph [0242]. Monomers comprising the same fluorescent label are detectable at substantially the same frequency.
Regarding claim 20, Rigatti teaches a method comprising providing sequencing reagents to a target nucleic acid where the reagents comprise nucleotide monomers to be incorporated into a nucleic acid molecule. See paragraph [0054]. Further, Rigatti teaches introducing a first reagent (reagent A) of the reagents can be repeated at least once prior to introducing a second reagent (reagent A) of the reagents, e.g., introducing the reagents in a manner such as ABAB. See paragraph [0062]. Rigatti teaches polynucleotides can be attached to the surface of a bead adapted to be immobilized to a planar substrate for sequencing. See paragraph [0228].
Rigatti teaches reagent B comprises a label on at least one of the monomers present in the reagent. See paragraph [0108].
Note, for clarity purposes, the second sequencing reagent of the first cycle (reagent B) is interpreted as the first reaction mixture and the first sequencing reagent (reagent A’) of the repeated cycle is being interpreted as the second reaction mixture.
Rigatti teaches reagent B can comprise monomers A, C and G and reagent A’ can comprise monomers A, C and T. See paragraph [0170]. Therefore, reagent A’ and reagent B share monomers A and C.
Rigatti teaches including a detection step of detecting a signal produced by one or more labels. See paragraph [0065]. Further, Rigatti teaches reagent A’ is provided after providing reagent B where sequence information of the target nucleic acid is obtained. See paragraph [0108].
Rigatti further teaches delivery of reagents, washing away unreacted reagents and detection of signals indicative of changes occurring in response to added reagents. Rigatti further teaches subsequent to delivering the first reagent (reagent B) and prior to delivering the second reagent (reagent A’), washing away unreacted reagents. See paragraph [0153]. Given the breath of Rigatti, the reference teaches performing a washing step prior to introducing reagent A’. The reference teaches washing away as encompassing using a washing buffer or solution.
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method of ‘023 with the teachings of Rigatti or Quake to meet the limitations not taught by ‘023. One would be motivated to make the suggested modification to sufficiently identify nucleic acid sequences using the incorporation of labeled and unlabeled nucleotides.
This is a provisional non-statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Junior Patent Examiner, Art Unit 1635            	/JOSEPH G. DAUNER/                                                                                       Primary Examiner, Art Unit 1634